Order entered November 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01078-CV

                                   IN RE JEREMY LIEBBE

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-01702

                                            ORDER
       The Court has received correspondence from appellant stating that he has requested and

paid for the reporter’s record. The letter states that Ms. Martin indicated she would be filing the

record this week. Accordingly, we ORDER court reporter Sheretta Martin to file the reporter’s

record within TEN DAYS of the date of this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE